Citation Nr: 0947568	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from September 1968 to 
March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the St. 
Louis RO that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board finds that additional development is necessary 
prior to adjudication of the matter on appeal.

A pre-induction examination in August 1965 shows the 
Veteran's bilateral uncorrected vision was 20/20.  However, 
the March 1968 induction examination shows his bilateral 
uncorrected vision was 20/400 and corrected vision was 20/40.  
He was given a physical profile of 2 for his eyes.  A January 
1969 record reflects a change in his visual acuity with his 
corrected vision in his left eye being 20/50.  The record 
indicated he had binocular amblyopia due to high astigmatism.  
He underwent further evaluation in February 1969 and it was 
determined his vision was barely within the E-3 profile and 
that he did not meet the standards for induction.  
Thereafter, he was separated from service due to his vision.  
Notably, on separation examination, his uncorrected bilateral 
distant vision was 20/400+ and his corrected vision was 20/40 
in the right eye and 20/50 in the left eye.  The diagnosis 
was mixed myopic astigmatism.

An August 1983 VA examination report indicates the Veteran 
had decreased visual acuity in both eyes secondary to 
retinitis pigmentosa.  Recent VA treatment records reflect 
that the Veteran is legally blind.  

The Office of General Counsel determined that service 
connection is not precluded for diseases that are hereditary 
in origin such as retinitis pigmentosa, where incurred or 
aggravated in service.  VAOPGCPREC 67-90 (July 18, 1990).  In 
particular, a hereditary disease does not always rebut VA's 
presumption of soundness, and can be originally incurred in 
service.  Id.  According to the opinion, a hereditary disease 
can be considered to be incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty.  Additionally, where a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Id.

Although retinitis pigmentosa was not diagnosed during 
service, he was shown to have visual impairment when he was 
inducted into service that worsened during service.  In light 
of this evidence and post-service evidence that he had some 
decreased visual acuity due to retinitis pigmentosa, it is 
unclear whether the Veteran's current bilateral eye 
disability is related in any way to the visual impairment 
noted in service.  Under these circumstances, and examination 
and opinion is warranted.

The Board also notes that, in November 2005, the Veteran's 
representative identified pertinent treatment at the Waco VA 
Medical Center.  These records have not been sought and as 
they are constructively of record they must be secured.

The August 1983 VA examination report notes that the Veteran 
received a complete ocular evaluation in 1980 at the 
University of Kansas Medical Center.  Since these records may 
contain evidence pertinent to the current appeal, they should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will secure medical 
records from the Waco VA Medical Center 
that relate to the Veteran's bilateral 
eye disability.  All pertinent records 
obtained will be associated with the 
claims file.

2.  The RO/AMC will contact the Veteran 
to request information concerning the 
evaluation of his bilateral eye 
disability at the University of Kansas 
Medical Center.  The necessary form and 
release to obtain the medical records 
must be provided to the Veteran.  The RO 
must keep the Veteran informed of the 
status of the request for medical 
records.  If the RO is unsuccessful in 
obtaining such medical records, he must 
be informed and asked to provide copies 
of the outstanding medical records.  All 
records received will be associated with 
the claims files.

3.  Following the completion of the 
development and notice described above, 
the RO will arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the likely 
etiology of his bilateral eye disability.  

The following considerations will 
govern the examination:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. After reviewing the Veteran's 
claims file and examining the 
Veteran, the examiner should provide 
responses to the following 
questions:

(1) Did the Veteran's retinitis 
pigmentosa pre-exist service or 
have its onset in service?

(2) If it pre-existed service, 
did retinitis pigmentosa 
undergo a permanent worsening 
during service not attributable 
to the natural progression of 
this condition?

c. In providing the requested 
opinions, in determining whether any 
in-service aggravation of retinitis 
pigmentosa occurred, the examiner 
must take into account whether 
qualifying aggravation is shown by a 
pre-existing disorder which 
progressed at an abnormally high 
rate during service.  

d. The examiner must state the 
medical basis or bases for his or 
her opinions.  However, if the 
examiner cannot respond to the 
inquiries without resort to 
speculation, he or she should so 
state.

4.  The RO will advise the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.  Following such development, the RO 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, the RO shall 
issue the Veteran and his representative 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


